Case 2:19-cv-01679-JDC-KK Document 35 Filed 01/15/21 Page 1 of 6 PageID #: 609




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


SHAROD GUILLORY                                     CASE NO. 2:19-CV-01679

VERSUS                                              JUDGE JAMES D. CAIN, JR.

COMMONWEALTH INSURANCE CO. OF MAGISTRATE JUDGE KAY
AMERICA ET AL.


                               MEMORANDUM RULING

       Before the court is a Motion to Dismiss [doc. 28] filed under Federal Rule of Civil

Procedure 12(b)(6) by defendant Nationwide Agribusiness Insurance NAIC, seeking

dismissal of plaintiff’s claims against it. Plaintiff opposes the motion. Doc. 31.

                                               I.
                                       BACKGROUND

       This suit arises from a motor vehicle accident that occurred on or about February

24, 2019, in Sulphur, Louisiana. Doc. 1, att. 2. Plaintiff alleges that he was driving a vehicle

owned by his employer, RelaDyne, Inc. (“RelaDyne”), and that he collided with a truck

driven by defendant Lyle Begay when Begay failed to stop at a red light. Id. at ¶ 2. Plaintiff

filed suit in the Fourteenth Judicial District Court, Calcasieu Parish, Louisiana, against

Begay, Begay’s insurer, and Nationwide Agribusiness Insurance NAIC (“Nationwide”) in

its capacity as uninsured/underinsured motorist (“UM”) carrier for RelaDyne. Id. at ¶ 1.

Nationwide then removed the matter to this court on the basis of diversity jurisdiction, 28

U.S.C. § 1332. Doc. 1.



                                              -1-
Case 2:19-cv-01679-JDC-KK Document 35 Filed 01/15/21 Page 2 of 6 PageID #: 610




       Nationwide now moves to dismiss the claims against it. Under this motion it does

not dispute that it was RelaDyne’s insurer at the time of the accident or that it provided

coverage for the vehicle plaintiff was driving. Doc. 28. Instead, it argues that RelaDyne

had declined UM coverage. Id. Plaintiff opposes the motion on the grounds that the UM

rejection form was missing information required under Louisiana law, meaning that there

was no valid rejection or waiver of coverage. Doc. 31. Nationwide has not filed a reply in

support of its motion and its time for doing so has passed.

                                              II.
                                   LAW & APPLICATION

   A. Legal Standard

       1. Rule 12(b)(6)

       Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

upon which relief can be granted.” When reviewing such a motion, the court should focus

on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

2012). The court can also consider matters of which it may take judicial notice, including

matters of public record. Hall v. Hodgkins, 305 Fed. App’x 224, 227 (5th Cir. 2008)

(unpublished). Such motions are reviewed with the court “accepting all well-pleaded facts

as true and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini

Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough

facts ‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood


                                              -2-
Case 2:19-cv-01679-JDC-KK Document 35 Filed 01/15/21 Page 3 of 6 PageID #: 611




of success but instead to determine whether the claim is both legally cognizable and

plausible. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th

Cir. 2010).

       Pursuant to Federal Rule of Civil Procedure 12(d), a motion to dismiss filed under

Rule 12(b)(6) may be converted into a motion for summary judgment under Rule 56 as

long as the court gives the parties a “reasonable opportunity to present all the material that

is pertinent to the motion.” Trinity Marine Prods., Inc. v. United States, 812 F.3d 481, 487

(5th Cir. 2016) (quoting Fed. R. Civ. P. 12(d)). In this matter both parties have submitted

evidence outside of the pleadings and otherwise outside of the scope of review under Rule

12(b)(6). Because Nationwide was the first to submit extra-pleading evidence and did not

file any reply and because plaintiff likewise attached extra-pleading evidence to his

opposition, the court assumes that both parties have had a reasonable opportunity to present

all evidence pertinent to this motion. Accordingly, it will review the matter under Rule 56.

       2. Rule 56

       Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” The moving party is initially responsible for identifying

portions of pleadings and discovery that show the lack of a genuine issue of material fact.

Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

beyond the pleadings and show that there is a genuine issue of material fact for trial.

                                             -3-
Case 2:19-cv-01679-JDC-KK Document 35 Filed 01/15/21 Page 4 of 6 PageID #: 612




Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

“significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

249 (citations omitted).

       A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000). The court is also required to view all evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

   B. Application

       Louisiana law lays out the requirements for an insured’s valid waiver of UM

coverage, providing:

       [A] rejection [of UM coverage], selection of lower limits, or selection of
       economic-only coverage shall be made only on a form prescribed by the
       commissioner of insurance. The prescribed form shall be provided by the
       insurer and signed by the named insured or his legal representative. The form
       signed by the named insured or his legal representative which initially rejects
       such coverage, selects lower limits, or selects economic-only coverage shall
       be conclusively presumed to become a part of the policy or contract when
       issued and delivered, irrespective of whether physically attached thereto. A
       properly completed and signed form creates a rebuttable presumption that
       the insured knowingly rejected coverage, selected a lower limit, or selected
       economic-only coverage.



                                            -4-
Case 2:19-cv-01679-JDC-KK Document 35 Filed 01/15/21 Page 5 of 6 PageID #: 613




La. Rev. Stat. 22:1295(1)(a)(ii). In Duncan v. USAA Insurance Co., 950 So.2d 544 (La.

2006), the Louisiana Supreme Court held that an insured must comply with several

requirements in order to effect a valid waiver, including (1) initialing the selection or

rejection of coverage chosen, (2) printing and signing his name, (3) filling in the policy

number, and (4) filling in the date. Id. at 551. Following this ruling, however, the Louisiana

insurance commissioner issued a bulletin and sample form making inclusion of the policy

number optional but inclusion of the insurer’s name mandatory. See Dotson v. Price, 399

F.Supp.3d 617, 622 (E.D. La. 2019) (citing LA. DEP’T OF INS., Bulletin No. 08-02 (Aug.

29, 2008)). 1 Otherwise, the requirements remain the same. Id.

         The waiver form in this matter contains the name of the insured, his signature, his

initials next to the rejection of coverage, and the date. Doc. 28, att. 3, p. 34. It does not,

however, contain the insurer name – one of the tasks deemed necessary by the insurance

commissioner. Instead, the box at the bottom right corner of the page designated to contain

this information has been left blank. The waiver lacks information required under

Louisiana law and is ineffective. Dotson, 399 F.Supp.3d at 623; see also Barras v. Cardinal

Svcs., LLC, 297 So.3d 877, 888–89 (La. Ct. App. 3d Cir. 2020) (finding coverage was

validly waived, despite other alterations in form, because form complied with the

mandatory requirements described above). Accordingly, Nationwide cannot obtain

summary judgment based on the alleged rejection of UM coverage.




1
 Under Federal Rule of Evidence 201(b)(2) the court takes judicial notice of this bulletin and its contents, available
on the Department of Insurance’s website at www.ldi.la.gov.

                                                         -5-
Case 2:19-cv-01679-JDC-KK Document 35 Filed 01/15/21 Page 6 of 6 PageID #: 614




                                      III.
                                   CONCLUSION

      For the reasons stated above, the Motion to Dismiss [doc. 28] will be DENIED.

      THUS DONE AND SIGNED in Chambers, on this 15th day of January, 2021.



                   ______________________________________
                             JAMES D. CAIN, JR.
                     UNITED STATES DISTRICT JUDGE




                                         -6-
